On reargument, the resettled order denying motion to vacate notice to examine defendant before trial, but *718limiting the examination to four of the items contained, in the notice, affirmed, with ten dollars costs and disbursements to respondent; the examination to proceed on five days’ notice. It not appearing that the proof required on the trial cannot be obtained otherwise, the examination of defendant is not necessary beyond the four items allowed. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.